                      Case 1:20-cv-01035-MKV Document 16 Filed 10/29/20 Page 1 of 2


                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 10/29/2020
JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    MARTIN BOWE
Corporation Counsel                                                                                   Senior Counsel
                                            LAW DEPARTMENT                                       Tel: (212) 356-0894
                                                100 CHURCH STREET                               Cell: (646) 498-7178
                                                NEW YORK, NY 10007

                                                                                         October 29, 2020
        VIA ECF
        Hon. Mary Kay Vyskocil
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312
        (212) 805-0174
        VyskocilClerkship@nysd.uscourts.gov

                 Re:      MC/MC obo RC v. N.Y.C. Dep’t of Educ., 20-cv-1035(MKV)(RWL)

        Dear Judge Vyskocil:

                I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel, and the supervising attorney assigned to represent defendant New York City
        Department of Education in the above-referenced matter, wherein Plaintiff seeks attorneys’ fees,
        costs and expenses in the amount of $15,965.50 for legal work on an administrative hearing
        under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (IDEA), as well
        as for this action.

                Defendant respectfully requests an adjournment of the conference scheduled for
        November 5, 2020, sine die. This is the first request for an adjournment of this conference.
        Plaintiff does not consent to this request, as explained below.

                The reason for this request is conserve and respect Court resources, while the parties
        engage in continued settlement negotiations over the next several weeks. Yesterday, Defendant
        presented a settlement offer beginning the parties’ settlement negotiations. We note that over the
        past several years my office has fully resolved many dozens of these IDEA fees-only actions
        with the Dayan Firm, without a single case entailing any discovery or motion practice, and most
        often without the need for any court conferences or Answers filed. Defendant also proposes that
        the parties submit a status letter no later than November 30, 2020, informing the Court either that
        the matter has been fully resolved, or, that the parties either seek the assistance of Magistrate
        Judge Wang or proceed to a briefing schedule.

                 In denying consent, the only basis offered by counsel for Plaintiff was to state that “As
        service was effectuated on 5/29, and the DOE has been granted two extensions and denied a
        third, I am not in a position to consent to any further extensions or adjournments in this matter.”
             Case 1:20-cv-01035-MKV Document 16 Filed 10/29/20 Page 2 of 2




    In other words, it appears that Plaintiff prefers that Your Honor retain the November 5
    conference date, and then the parties will submit a last-minute request to cancel the conference if
    the matter resolves by that date. That position is improper for three reasons. First, it ignores
    Your Honor’s Individual Practices § 3.B which requires adjournment requests 72 hours in
    advance. Secondly, it needlessly burdens the Court’s schedule in light of the fact that counsel for
    Plaintiff fully expects that this case will settle without the need for any Court intervention.
    Finally, it falsely intimates that the Defendant has unreasonably delayed resolution of this action.
    However, it is notable that while Plaintiff commenced this action on February 6, 2020, Plaintiff
    failed to serve the Complaint for almost four months. See ECF Nos. 1 and 6.

            We note that in the overwhelming majority of these IDEA fees-only cases, the parties are
    able to resolve the action fully without needlessly burdening the Court with a conference. And,
    typically, that process takes three to four months. In this case, the settlement process was
    delayed approximately one month due to extreme administrative difficulties resulting from the
    loss of six full time attorneys who handled solely IDEA fess actions. This loss was mandated
    without notice on April 10, 2020, due to the fiscal impact of COVID-19 on the City, causing
    many dozens of these IDEA fess-only cases to be reassigned to attorneys in my office who had
    never handled these cases before, which reasonably slowed the progress in many of these cases.

         Accordingly, Defendant respectfully requests that the conference scheduled for
    November 5, be adjourned sine die, and that the parties submit a status report no later than
    November 30, 2020.

           Thank you for considering these requests.
           .
                                                         Respectfully submitted,
                                                                /s/
                                                         Martin Bowe
                                                         Senior Counsel
    cc:    Adam Dayan, Esq (via ECF)




Defendant's requests are DENIED. The parties shall comply with the Court's Order dated October 2, 2020
[ECF #14].
                                              October 29, 2020




                                                     2
